Name: 95/214/EC: Commission Decision of 16 June 1995 amending for the third time Decision 94/462/EC concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 94/178/EC
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  means of agricultural production;  tariff policy;  trade policy;  agricultural policy;  agricultural activity
 Date Published: 1995-06-17

 Avis juridique important|31995D021495/214/EC: Commission Decision of 16 June 1995 amending for the third time Decision 94/462/EC concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 94/178/EC Official Journal L 133 , 17/06/1995 P. 0049 - 0050COMMISSION DECISION of 16 June 1995 amending for the third time Decision 94/462/EC concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 94/178/EC (Text with EEA relevance) (95/214/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Council Directive 92/118/EEC (2), and in particular Article 10 (4) thereof, Whereas as a result of outbreaks of classical swine fever in different parts of Germany, the Commission adopted Decision 94/462/EC of 22 July 1994 concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 94/178/EC (3), as last amended by Decision 94/740/EC (4); Whereas a number of outbreaks of classical swine fever have occurred in Germany; whereas some of the outbreaks have occurred in areas where the disease is present in the wild boar population; Whereas in view of the trade in live pigs, fresh pigmeat and certain meat-based products, these outbreaks are liable to endanger the herds of other Member States; Whereas Germany has taken measures in accordance with Council Directive 80/217/EEC of 22 January 1980, introducing Community measures for the control of classical swine fever (5), as last amended by the Act of Accession of Austria, Finland and Sweden, and, furthermore, has introduced further measures; Whereas in the light of an improved situation in Bavaria it is necessary to amend the present measures; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 94/462/EC is hereby amended as follows: 1. in Article 2, '94/740/EC` is replaced by '95/214/EC`; 2. in Article 8, '20 December 1994` is replaced by '20 July 1995`; 3. Annex I is replaced by the following text: 'ANNEX I - Mecklenburg-Western Pomerania, - Rhineland-Palatinate, - Lower Saxony with the exception of Kreis Grafschaft Bentheim and Kreis Emsland, - Any Kreis where a new outbreak occurs outside the abovementioned areas. The measures referred to in Article 1 (2) shall apply for a period of 60 days following the last outbreak in the Kreis in question. Germany shall inform Member States and the Commission about measures established and repealed.`; 4. in the last indent of Annex II, '1 August 1994` is replaced by '1 April 1995`. Article 2 The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 16 June 1995. For the Commission Franz FISCHLER Member of the Commission